Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 9/10/2020, which claims foreign priority of JP2019-172209 filed on 9/20/2019.  Claims 1-14 are pending in the case.  Claims 1, and 14 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculation module configured to calculate”, “detection module configured to detect”, “interpolation module configured to interpolate”, “state management module configured to manage” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the [0067] of the current specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al (US 20190138821 A1) in view of Tamal (US 20190333189 A1).
 	Referring to claims 1 and 14, Mu discloses a deposit detection device comprising: 
 	a calculation module configured to calculate a region feature amount based on “feature value” of each pixel, for each unit region composed of a predetermined number of pixels included in a captured image; ([0012] of Mu, calculate/evaluate captured image region of its pixel values to estimate whether the camera is blocked or not, and [0025] of Mu, “In some embodiments, the blockage detection module may identify unblocked PUs in the PUs 211 by performing, among other operations, a “local blur measuring operation” 221, a “local background modeling” operation 223, and/or a “road surface identifying” operation 225. In the local blur measuring operation 221, the blockage detection module may identify the blocked PUs by conducting a local blur measurement (by generating a feature value) on each of the PUs 211. The local blur measurement, or graphical “feature value”, may be used to evaluate the amount of graphic details in a PU. Further, the blockage detection module may extract “histogram information” from the feature values of all the PUs, and establish a dynamic “feature value threshold” that is based on the extracted histogram information.”)
 	a detection module configured to detect the unit region corresponding to a partial covering location and the unit region corresponding to a diffuse reflection location based on a first detection condition and a second detection condition, respectively, the first detection condition and the second detection condition being based on the region feature amount;  ([0056] of Mu, “ the blockage detection module may periodically perform the “evaluating blockage scores” 250 to assess the blockage scores contained in the blockage region map 245. When detecting any blockage score that is above a predetermined tracker threshold, the blockage detection module may generate an alarm signal 203 for the vehicle to trigger a warning and other fault handling mechanisms. Alternatively, the blockage detection module may generate the alarm signal 203 when more than a fixed number of blockage scores in the blockage region map 245 are above the predetermined tracker threshold..  Further, [0017] of Mu, “:the blockage detection module 143 may detect blockages in the images 127 based on a pattern recognition approach. Specifically, the blockage detection module 143 may perform a feature extraction operation and a detection/classification operation using local statistical features and a spatial-temporal classifier to achieve reliable blockage detection. When the blockage detection module 143 detects blockages in the images 127, it may generate an alarm signal 125 indicative of an abnormal status (e.g., the camera 111 is blocked and the autonomous driving is no longer safe to continue). The blockage detection module 143 may then transmit (133) the generated alarm signal 125 to the alarm 113 for warning of the abnormal status.”  Hence, the first and second condition is camera being blocked or not blocked)
 	an interpolation module configured to interpolate an area ratio of the partial covering location reduced due to the diffuse reflection location; a state management module configured to manage state transitions of states related to interpolation of the area ratio, based on increase and decrease of the diffuse reflection location.   ([0036]-[0037] of Mu, “In FIG. 4's examples, each image may be divided into 6×6 PUs, and each blockage unit map may contain 6×6 entries corresponding to the 6×6 number of PUs in the images. After the processing of the PUs for image 410, assuming the image 410 is the first image, the blockage detection module may initialize the blockage counter values in the blockage unit map 415 by assigning a high initial value of “3” for any PUs that are identified as unblocked, while initializing the remaining blockage counter values in the blockage unit map 425 with a value “0”. For example, entry 411, which may be associated with an unblocked PU in the image 410, may be initialized with a blockage counter value of “3”, and entry 413, which may be associated with a PU in the image 410 that is not identified as unblocked, may be initialized with a blockage counter value of “0”. For simplicity purposes, the blockage counter values having a value “0” are not displayed in FIG. 4's blockage unit maps.  [0037] In some embodiments, after the processing of the PUs for image 420, the blockage detection module may adjust the blockage unit map 425 by assigning the blockage counter values to an initial value of “3” for entries that are associated with any unblocked PUs in the image 420, and decreasing the non-zero blockage counter values for entries that are NOT associated with any unblocked PUs in the image 420. For example, entry 423, which has a blockage counter value of “0” in the blockage unit map 415, may be assigned with a blockage counter value “3” if its associated PU in the image 420 is identified as an unblocked PU. Entry 421, which has an initial blockage counter value of “3” (as shown by entry 411), may have its blockage counter value decreased by 1 to “2” in the blockage unit map 425 if its associated PU in the image 420 is NOT identified as an unblocked PU.”) and 
 	Mu does not specifically disclose “feature value” of each pixel being “an edge vector” of each pixel.
	However, Tamal discloses diffusion can be configured or defined to be a function of a gradient vector magnitude of a pixel.  [0042]-[0045] of Tamal.
Mu and Tamal are analogous art because both references concern image processing using pixel calculations.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mu’s pixel calculation by using feature values of the captured image with using diffused image with gradient vector orientation information of a pixel for image procession taught by Tamal.  The motivation for doing so would have been to help process images with varying noise and contrast levels involves pixel gradient.  [0011] of Tamal.

 	Referring to claim 2, Mu in view of Tamal disclose the deposit detection device according to claim 1, wherein the detection module sets a second region of interest larger than a first region of interest for 46Docket No. PFTA-2041 1-US: finaldetecting the partial covering location in the captured image and detects the diffuse reflection location based on the second region of interest.  ([0036]-[0038] of Mu, “In FIG. 4's examples, each image may be divided into 6×6 PUs, and each blockage unit map may contain 6×6 entries corresponding to the 6×6 number of PUs in the images. After the processing of the PUs for image 410, assuming the image 410 is the first image, the blockage detection module may initialize the blockage counter values in the blockage unit map 415 by assigning a high initial value of “3” for any PUs that are identified as unblocked, while initializing the remaining blockage counter values in the blockage unit map 425 with a value “0”. For example, entry 411, which may be associated with an unblocked PU in the image 410, may be initialized with a blockage counter value of “3”, and entry 413, which may be associated with a PU in the image 410 that is not identified as unblocked, may be initialized with a blockage counter value of “0”. For simplicity purposes, the blockage counter values having a value “0” are not displayed in FIG. 4's blockage unit maps.  [0037] In some embodiments, after the processing of the PUs for image 420, the blockage detection module may adjust the blockage unit map 425 by assigning the blockage counter values to an initial value of “3” for entries that are associated with any unblocked PUs in the image 420, and decreasing the non-zero blockage counter values for entries that are NOT associated with any unblocked PUs in the image 420. For example, entry 423, which has a blockage counter value of “0” in the blockage unit map 415, may be assigned with a blockage counter value “3” if its associated PU in the image 420 is identified as an unblocked PU. Entry 421, which has an initial blockage counter value of “3” (as shown by entry 411), may have its blockage counter value decreased by 1 to “2” in the blockage unit map 425 if its associated PU in the image 420 is NOT identified as an unblocked PU.”)

 	Referring to claims 3, Mu in view of Tamal disclose the deposit detection device according to claim 1, wherein the detection module detects, as the diffuse reflection location, the unit region with larger edge intensity and higher brightness than edge intensity and brightness of the partial covering location.  ([0026]-[0032] of Mu, “the blockage detection module may identify whether the specific PU is a blocked PU by comparing its feature value with the feature value threshold. Specifically, if a specific PU's feature value is higher than the feature value threshold, it may indicate that the specific PU contains a high amount of graphical details, and is more likely to be an unblocked PU. In comparison, if the specific PU's feature value is lower than the feature value threshold, it may signify that the specific PU may contain blurred foreground area, indicative of the specific PU being a blocked PU… where n is the number of histogram bins and P is probability mass function which is estimated by taking the histogram values divided by the total number of pixels in the specific PU. A low feature value may indicate less amount of graphical information and higher level of blur in the specific PU… after dynamically generating the feature value threshold 323, the blockage detection module may compare the feature value of a specific PU with the feature value threshold 323. And if the feature value is higher than the feature value threshold 323, the specific PU may be deemed an unblocked PU.”)

 	Referring to claim 4, Mu in view of Tamal disclose the deposit detection device according to claim 2, wherein the detection module detects, as the diffuse reflection location, the unit region with larger edge intensity and higher brightness than edge intensity and brightness of the partial covering location.  ([0026]-[0032] of Mu, “the blockage detection module may identify whether the specific PU is a blocked PU by comparing its feature value with the feature value threshold. Specifically, if a specific PU's feature value is higher than the feature value threshold, it may indicate that the specific PU contains a high amount of graphical details, and is more likely to be an unblocked PU. In comparison, if the specific PU's feature value is lower than the feature value threshold, it may signify that the specific PU may contain blurred foreground area, indicative of the specific PU being a blocked PU… where n is the number of histogram bins and P is probability mass function which is estimated by taking the histogram values divided by the total number of pixels in the specific PU. A low feature value may indicate less amount of graphical information and higher level of blur in the specific PU… after dynamically generating the feature value threshold 323, the blockage detection module may compare the feature value of a specific PU with the feature value threshold 323. And if the feature value is higher than the feature value threshold 323, the specific PU may be deemed an unblocked PU.”)

 	Referring to claim 5, Mu in view of Tamal disclose the deposit detection device according to claim 1, wherein the interpolation module interpolates the area ratio based on a sum value of the number of the partial covering locations and the number of the diffuse reflection locations.  ([0042]-[0046] of Mu, “the blockage detection module may identify unblocked PUs in the PUs 211 by evaluating the differences between the feature values of the PUs 211 with the background model generated by the local background modeling operation 223. If the feature value of a specific PU is within a range defined by a minimum codebook box, then the specific PU may be identified as a blocked PU. Alternatively, if the differences between the feature values and the background model are greater than a predefined threshold (such threshold may be defined by the codebook's configuration), then those PUs having feature values higher than the threshold may be considered as unblocked PUs. Afterward, the blockage detection module may adjust the blockage unit map 203 (by increasing or decreasing its blockage counter values) based on the identified unblocked Pus” and “In some embodiments, if a specific PU having low feature value but is identified as unblocked, the features of that PU shall be compared to its adjacent PUs. In other words, if there is one PU being identified as unblocked road surface, the unblocked regions should grow/dilate from this one PU to other PUs which exhibit similar feature values, allowing the identifying the entire road surface in the image. Specifically, the feature value of an unblocked road-surface PU may be deemed a “reference value”, and any adjacent/near-by PUs (including those that have previously been identified as blocked PUs) having corresponding feature values that are within a predetermined range of the reference value may be identified/categorized as from road surface and unblocked as well. Such an approach may lower the false-positive blockage detection caused by road surface. It should be noted that multiple features may be necessary to identify similar patterns of road surface reliably.”  Hence the reference value for the unblocked can also include those are previously identified as blocked ZPUs having similar features values and are within a predetermined range of the reference value and [0048] of Mu, “after the unblocked PUs are identified in a specific image 211, the blockage detection module may perform the “forming candidate blocked regions” operation 230 based on the unblocked PUs and the derived blocked PUs. Specifically, the blockage detection module may extract the entries in the blockage unit map 203 that have blockage counter values equaling to “0”, and cluster those PUs that are associated with these entries into candidate blocked regions. In other words, a “candidate blocked region” may include a set of PUs which are close in proximity in the PUs 211 and are deemed blocked based on the spatial and temporal processing as described above. In other words, the blockage detection module may determine that the image data contained in a candidate blocked region may be caused by blockages in the camera's field-of-view, and may therefore be a candidate for further blockage detection.”)

 	Referring to claim 6, Mu in view of Tamal disclose the deposit detection device according to claim 2, wherein the interpolation module interpolates the area ratio based on a sum value of the number of the partial 47Docket No. PFTA-2041 1-US: finalcovering locations and the number of the diffuse reflection locations.   ([0042]-[0046] of Mu, “the blockage detection module may identify unblocked PUs in the PUs 211 by evaluating the differences between the feature values of the PUs 211 with the background model generated by the local background modeling operation 223. If the feature value of a specific PU is within a range defined by a minimum codebook box, then the specific PU may be identified as a blocked PU. Alternatively, if the differences between the feature values and the background model are greater than a predefined threshold (such threshold may be defined by the codebook's configuration), then those PUs having feature values higher than the threshold may be considered as unblocked PUs. Afterward, the blockage detection module may adjust the blockage unit map 203 (by increasing or decreasing its blockage counter values) based on the identified unblocked Pus” and “In some embodiments, if a specific PU having low feature value but is identified as unblocked, the features of that PU shall be compared to its adjacent PUs. In other words, if there is one PU being identified as unblocked road surface, the unblocked regions should grow/dilate from this one PU to other PUs which exhibit similar feature values, allowing the identifying the entire road surface in the image. Specifically, the feature value of an unblocked road-surface PU may be deemed a “reference value”, and any adjacent/near-by PUs (including those that have previously been identified as blocked PUs) having corresponding feature values that are within a predetermined range of the reference value may be identified/categorized as from road surface and unblocked as well. Such an approach may lower the false-positive blockage detection caused by road surface. It should be noted that multiple features may be necessary to identify similar patterns of road surface reliably.”  Hence the reference value for the unblocked can also include those are previously identified as blocked ZPUs having similar features values and are within a predetermined range of the reference value and [0048] of Mu, “after the unblocked PUs are identified in a specific image 211, the blockage detection module may perform the “forming candidate blocked regions” operation 230 based on the unblocked PUs and the derived blocked PUs. Specifically, the blockage detection module may extract the entries in the blockage unit map 203 that have blockage counter values equaling to “0”, and cluster those PUs that are associated with these entries into candidate blocked regions. In other words, a “candidate blocked region” may include a set of PUs which are close in proximity in the PUs 211 and are deemed blocked based on the spatial and temporal processing as described above. In other words, the blockage detection module may determine that the image data contained in a candidate blocked region may be caused by blockages in the camera's field-of-view, and may therefore be a candidate for further blockage detection.”)

 	Referring to claim 7, Mu in view of Tamal disclose the deposit detection device according to claim 3, wherein the interpolation module interpolates the area ratio based on a sum value of the number of the partial covering locations and the number of the diffuse reflection locations.   ([0042]-[0046] of Mu, “the blockage detection module may identify unblocked PUs in the PUs 211 by evaluating the differences between the feature values of the PUs 211 with the background model generated by the local background modeling operation 223. If the feature value of a specific PU is within a range defined by a minimum codebook box, then the specific PU may be identified as a blocked PU. Alternatively, if the differences between the feature values and the background model are greater than a predefined threshold (such threshold may be defined by the codebook's configuration), then those PUs having feature values higher than the threshold may be considered as unblocked PUs. Afterward, the blockage detection module may adjust the blockage unit map 203 (by increasing or decreasing its blockage counter values) based on the identified unblocked Pus” and “In some embodiments, if a specific PU having low feature value but is identified as unblocked, the features of that PU shall be compared to its adjacent PUs. In other words, if there is one PU being identified as unblocked road surface, the unblocked regions should grow/dilate from this one PU to other PUs which exhibit similar feature values, allowing the identifying the entire road surface in the image. Specifically, the feature value of an unblocked road-surface PU may be deemed a “reference value”, and any adjacent/near-by PUs (including those that have previously been identified as blocked PUs) having corresponding feature values that are within a predetermined range of the reference value may be identified/categorized as from road surface and unblocked as well. Such an approach may lower the false-positive blockage detection caused by road surface. It should be noted that multiple features may be necessary to identify similar patterns of road surface reliably.”  Hence the reference value for the unblocked can also include those are previously identified as blocked ZPUs having similar features values and are within a predetermined range of the reference value and [0048] of Mu, “after the unblocked PUs are identified in a specific image 211, the blockage detection module may perform the “forming candidate blocked regions” operation 230 based on the unblocked PUs and the derived blocked PUs. Specifically, the blockage detection module may extract the entries in the blockage unit map 203 that have blockage counter values equaling to “0”, and cluster those PUs that are associated with these entries into candidate blocked regions. In other words, a “candidate blocked region” may include a set of PUs which are close in proximity in the PUs 211 and are deemed blocked based on the spatial and temporal processing as described above. In other words, the blockage detection module may determine that the image data contained in a candidate blocked region may be caused by blockages in the camera's field-of-view, and may therefore be a candidate for further blockage detection.”)

 	Referring to claim 8, Mu in view of Tamal disclose the deposit detection device according to claim 4, wherein the interpolation module interpolates the area ratio based on a sum value of the number of the partial covering locations and the number of the diffuse reflection locations.   ([0042]-[0046] of Mu, “the blockage detection module may identify unblocked PUs in the PUs 211 by evaluating the differences between the feature values of the PUs 211 with the background model generated by the local background modeling operation 223. If the feature value of a specific PU is within a range defined by a minimum codebook box, then the specific PU may be identified as a blocked PU. Alternatively, if the differences between the feature values and the background model are greater than a predefined threshold (such threshold may be defined by the codebook's configuration), then those PUs having feature values higher than the threshold may be considered as unblocked PUs. Afterward, the blockage detection module may adjust the blockage unit map 203 (by increasing or decreasing its blockage counter values) based on the identified unblocked Pus” and “In some embodiments, if a specific PU having low feature value but is identified as unblocked, the features of that PU shall be compared to its adjacent PUs. In other words, if there is one PU being identified as unblocked road surface, the unblocked regions should grow/dilate from this one PU to other PUs which exhibit similar feature values, allowing the identifying the entire road surface in the image. Specifically, the feature value of an unblocked road-surface PU may be deemed a “reference value”, and any adjacent/near-by PUs (including those that have previously been identified as blocked PUs) having corresponding feature values that are within a predetermined range of the reference value may be identified/categorized as from road surface and unblocked as well. Such an approach may lower the false-positive blockage detection caused by road surface. It should be noted that multiple features may be necessary to identify similar patterns of road surface reliably.”  Hence the reference value for the unblocked can also include those are previously identified as blocked ZPUs having similar features values and are within a predetermined range of the reference value and [0048] of Mu, “after the unblocked PUs are identified in a specific image 211, the blockage detection module may perform the “forming candidate blocked regions” operation 230 based on the unblocked PUs and the derived blocked PUs. Specifically, the blockage detection module may extract the entries in the blockage unit map 203 that have blockage counter values equaling to “0”, and cluster those PUs that are associated with these entries into candidate blocked regions. In other words, a “candidate blocked region” may include a set of PUs which are close in proximity in the PUs 211 and are deemed blocked based on the spatial and temporal processing as described above. In other words, the blockage detection module may determine that the image data contained in a candidate blocked region may be caused by blockages in the camera's field-of-view, and may therefore be a candidate for further blockage detection.”)

 	Referring to claim 9, Mu in view of Tamal disclose the deposit detection device according to claim 5, wherein the detection module maps the region feature amount calculated by the calculation module into a feature amount space in which elements of the region feature amount correspond to dimensions, and estimates the unit region serving as a covering candidate location estimated to be covered with a deposit based on a position of the mapped region feature amount, and the interpolation module further adds the number of 48Docket No. PFTA-2041 1-US: final the covering candidate locations to the sum value.  ([0038] of Mu, “after the processing of the PUs for image 430, the blockage detection module may adjust the blockage unit map 435 again by assigning the blockage counter values to an initial value of “3” for entries that are associated with any unblocked PUs in the image 430, and decreasing the non-zero blockage counter values for entries that are NOT associated with any unblocked PUs in the image 430. For example, entries 431 and 433 may have their blockage counter values decreased by 1 in the blockage unit map 435 when their associated PUs in the image 430 are not identified as unblocked PUs. Thus, the blockage unit map 435 may show the outcome after the results of processing the PUs from three images 410, 420, and 430 are blended together. In this case, the entries having corresponding blockage counter values being “0” may subsequently be treated as candidate blocked regions.”)

 	Referring to claim 10, Mu in view of Tamal disclose the deposit detection device according to claim 6, wherein the detection module maps the region feature amount calculated by the calculation module into a feature amount space in which elements of the region feature amount correspond to dimensions, and estimates the unit region serving as a covering candidate location estimated to be covered with a deposit based on a position of the mapped region feature amount, and the interpolation module further adds the number of the covering candidate locations to the sum value.  ([0038] of Mu, “after the processing of the PUs for image 430, the blockage detection module may adjust the blockage unit map 435 again by assigning the blockage counter values to an initial value of “3” for entries that are associated with any unblocked PUs in the image 430, and decreasing the non-zero blockage counter values for entries that are NOT associated with any unblocked PUs in the image 430. For example, entries 431 and 433 may have their blockage counter values decreased by 1 in the blockage unit map 435 when their associated PUs in the image 430 are not identified as unblocked PUs. Thus, the blockage unit map 435 may show the outcome after the results of processing the PUs from three images 410, 420, and 430 are blended together. In this case, the entries having corresponding blockage counter values being “0” may subsequently be treated as candidate blocked regions.”)

 	Referring to claim 11, Mu in view of Tamal disclose the deposit detection device according to claim 7, wherein the detection module maps the region feature amount calculated by the calculation module into a feature amount space in which elements of the region feature amount correspond to dimensions, and estimates the unit region serving as a covering candidate location estimated to be covered with a deposit based on a position of the mapped region feature amount, and the interpolation module further adds the number of the covering candidate locations to the sum value.  ([0038] of Mu, “after the processing of the PUs for image 430, the blockage detection module may adjust the blockage unit map 435 again by assigning the blockage counter values to an initial value of “3” for entries that are associated with any unblocked PUs in the image 430, and decreasing the non-zero blockage counter values for entries that are NOT associated with any unblocked PUs in the image 430. For example, entries 431 and 433 may have their blockage counter values decreased by 1 in the blockage unit map 435 when their associated PUs in the image 430 are not identified as unblocked PUs. Thus, the blockage unit map 435 may show the outcome after the results of processing the PUs from three images 410, 420, and 430 are blended together. In this case, the entries having corresponding blockage counter values being “0” may subsequently be treated as candidate blocked regions.”)

 	Referring to claim 12, Mu in view of Tamal disclose the deposit detection device according to claim 8, wherein the detection module maps the region feature amount calculated by the calculation module into a feature amount space in which elements of the region feature amount correspond to dimensions, and estimates the unit region serving as a covering candidate location estimated to be covered with a deposit based on a position of the mapped region feature amount, and the interpolation module further adds the number of the covering candidate locations to the sum value.  ([0038] of Mu, “after the processing of the PUs for image 430, the blockage detection module may adjust the blockage unit map 435 again by assigning the blockage counter values to an initial value of “3” for entries that are associated with any unblocked PUs in the image 430, and decreasing the non-zero blockage counter values for entries that are NOT associated with any unblocked PUs in the image 430. For example, entries 431 and 433 may have their blockage counter values decreased by 1 in the blockage unit map 435 when their associated PUs in the image 430 are not identified as unblocked PUs. Thus, the blockage unit map 435 may show the outcome after the results of processing the PUs from three images 410, 420, and 430 are blended together. In this case, the entries having corresponding blockage counter values being “0” may subsequently be treated as candidate blocked regions.”)

 	Referring to claim 13, Mu in view of Tamal disclose the deposit detection device according to claim 1, wherein the state management module allows the interpolation module to interpolate the area ratio when a predetermined number or more of the captured images in which a predetermined amount or more of the diffuse reflection locations are present are successive.  ([0035] of Mu, “since each entry in the blockage unit map is associated with a specific coordinate indicative of a specific area on an image, then all PUs that are associated with this specific coordinate may also be associated with this entry. In this case, the blockage detection module may utilize an entry's blockage counter value to indicate whether graphical details have been present in this area of the image during a period of time that lasted through multiple images. Specifically, when a PU which is associated with an entry in the blockage unit map is identified as unblocked, the blockage detection module may assign a high value to this entry's blockage counter value. Subsequently, when another PU which is associated with the same entry in the blockage unit map is not identified as unblocked, the blockage detection module may decrease the entry's blockage counter value. The idea is that a vehicle's camera may capture different details through different times, and the blockage unit map's purpose is to blend the image data captured at different times to present a temporal overview of the image data.”  Further, Fig. 6 and [0044]-[0045] of Mu, as the accumulated edge is tracked over time, that is multiple frames of the camera capture over time of same PU that is deem blocked)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al (US 20130314512 A1):  A parallax composite image displayed by image display means may be observed as predetermined parallax image at predetermined position by reflecting and guiding light from light source means and by using a diffusion pattern in which diffusion patterns are engraved at predetermined intervals to diffuse and transmit incident light on the diffusion pattern to the image display means. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145